Citation Nr: 1124074	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  08-03 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for traumatic glaucoma of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983 and from September 1988 to May 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2011, the Veteran testified at a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran testified at a hearing at the RO before a hearing officer and before the undersigned at a Travel Board hearing.  He indicated that he had surgery on November 20, 2008 by DiGaetano Cataract Services, and that his problems have increased since that time.  He described having photosensitivity, requiring tinted glasses, seeing glare, being unable to drive at night, feeling a pinching sensation, and having headaches.  The Veteran has not been examined since the surgery occurred.  He has asserted that his service-connected disability has worsened since his last VA examination in November 2006.  Thus, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  On remand, any recent VA and private treatment record should also be obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Ask the Veteran to identify all private healthcare providers that have treated him for his traumatic glaucoma of the left eye since January 2010.  Make arrangements to obtain all records that he adequately identifies.

2.  Make arrangements to obtain the Veteran's treatment records for traumatic glaucoma of the left eye from the Daytona Beach VA OPC, dated since December 2010.  

3.  Thereafter, schedule the Veteran for a VA ophthalmology examination.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should describe all residuals of the Veteran's traumatic glaucoma of the left eye.

Included in the examination should be the evaluation of impairment of visual acuity and field loss.  

The examiner should also determine if the Veteran has any related disability, such as claimed headaches.  

In addition, the examiner should examine the Veteran's area surrounding the left eye to determine if there is any disfigurement.  The examiner is asked to determine whether there is visible or palpable tissue loss and gross distortion or asymmetry of the left eye.  

Unretouched color photographs of the left eye should be taken and included in the examination report.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the claim remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




